This is an action to recover of the defendants, Guilford County and W. C. Coble, treasurer of said county, the sum of $18.07.
The said sum of money was paid by the plaintiff to the sheriff of Guilford County as taxes levied on property, real and personal, owned by plaintiff, and assessed for taxation for the year 1930, under and pursuant to the laws of this State.
This action was begun in the court of a justice of the peace of Guilford County, after plaintiff had fully complied with the provisions of C. S., 7880(189). From the adverse judgment of said court, plaintiff appealed to the Superior Court of Guilford County, where the action was tried, de novo, on a statement of facts agreed.
Plaintiff contended that the property, real and personal, owned by him, and assessed for taxation under the laws of this State, was exempt from such taxation, under the laws of the United States, for the reason that he is a veteran of the World War, and that said property was purchased and paid for with money paid to him by the government of the United States, under the provisions of the act of Congress for the relief of veterans of the World War.
The court was of opinion that this contention was not well founded.
From judgment that plaintiff recover nothing of the defendants by this action, plaintiff appealed to the Supreme Court.
The question of law presented for decision by this appeal has been this day decided in Martin v. Guilford County, ante, 63. The decision of this question involves, primarily, a construction of the provisions of the act of Congress for the relief of veterans of the World War found in sections 454 and 618, of Title 38, U.S.C.A. In accordance with our decision inMartin v. Guilford County, supra, the judgment is
Affirmed.